          Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 1 of 11



 1   BRENDA J. ERDOES, Legislative Counsel
     Nevada Bar No. 3644
 2   KEVIN C. POWERS, Chief Litigation Counsel
     Nevada Bar No. 6781
 3   NEVADA LEGISLATIVE COUNSEL BUREAU, LEGAL DIVISION
     401 S. Carson St.
 4   Carson City, NV 89701
     Tel: (775) 684-6830; Fax: (775) 684-6761
 5   E-mail: kpowers@lcb.state.nv.us
     Attorneys for Defendant Legislature of the State of Nevada
 6

 7                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 8
      REBEKAH CHARLESTON; ANGELA
 9    DELGADO-WILLIAMS; and LEAH                               Case No. 3:19-cv-00107-MMD-WGC
      ALBRIGHT-BYRD,
10                                                             DEFENDANT NEVADA LEGISLATURE’S
               Plaintiffs,                                     REPLY IN SUPPORT OF MOTION TO
11                                                             DISMISS PLAINTIFFS’ FIRST AMENDED
               vs.                                             COMPLAINT
12
      STATE OF NEVADA; STEVE SISOLAK, in his
13    capacity as Governor of the State of Nevada; and
      the LEGISLATURE OF THE STATE OF
14    NEVADA,

15             Defendants.

16                                                   REPLY

17         Defendant Nevada Legislature (Legislature), by and through its counsel the Legal Division of the

18   Legislative Counsel Bureau (LCB) under Nevada Revised Statutes (NRS) 218F.720, hereby files this

19   reply in support of its motion to dismiss all claims in Plaintiffs’ first amended complaint under FRCP

20   12(b)(1), 12(b)(6), 12(b)(7) and 12(h)(3). The Legislature’s reply is made under Local Rule II 7-2 and is

21   based upon the following Memorandum of Points and Authorities and all pleadings, documents and

22   exhibits on file in this case. The Legislature respectfully asks the Court to dismiss, as a matter of law,

23   all claims in Plaintiffs’ first amended complaint against all Defendants and to enter judgment in favor of

24   all Defendants accordingly.


                                                         -1-
          Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 2 of 11



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2         I.   Argument.

 3        A. Plaintiffs’ first amended complaint should be dismissed for failure to comply with the
        Court’s Local Rules because Plaintiffs have failed to provide any citations to or copies of the
 4      county ordinances that they claim are unconstitutional.

 5         Plaintiffs have taken the position that they do not need to provide any citations to or copies of the

 6   county ordinances that they claim are unconstitutional. This is untenable. On their face, the challenged

 7   provisions of state law—NRS 201.354(1) and 244.345(8)—are not self-executing. They give certain

 8   Nevada counties the local option to license and regulate legal brothels. See Kuban v. McGimsey, 605

 9   P.2d 623, 625 (Nev. 1980) (“The legislature has specifically provided that the board of county

10   commissioners has the power to license, regulate or suppress brothels in unincorporated cities or

11   towns.”). Indeed, if there were no county ordinances that licensed and regulated legal brothels, the

12   challenged provisions of state law would lie dormant until such county ordinances were passed by one

13   or more boards of county commissioners.

14         Therefore, because the licensing and regulation of legal brothels in Nevada is dependent upon the

15   passage of the county ordinances, Plaintiffs cannot mount their constitutional attack solely and

16   exclusively against the challenged provisions of state law. Instead, Plaintiffs must directly challenge the

17   constitutionality of the county ordinances. As a result, under the Court’s Local Rules, Plaintiffs were

18   required to provide citations to or copies of the county ordinances that they claim are unconstitutional.

19   In the face of such a fundamental failure to comply with the Court’s Local Rules, Plaintiffs’ first

20   amended complaint is facially deficient and should be dismissed for that failure alone.

21         B. Plaintiffs’ claims for declaratory and injunctive relief against all Defendants must be
        dismissed for lack of subject-matter jurisdiction under FRCP 12(b)(1) and 12(h)(3) because, at
22      the time of filing the original complaint, Plaintiff Rebekah Charleston did not have Article III
        constitutional standing.
23

24         Plaintiffs claim Article III standing to bring claims for declaratory and injunctive relief because


                                                         -2-
          Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 3 of 11



 1   they allegedly have suffered past injuries. However, Plaintiff Charleston failed to plead any allegations

 2   in the original complaint from which the Court could conclude that she presently faces any personal

 3   threat of actual or imminent harm from application or enforcement of the challenged provisions in

 4   Nevada. In the absence of such allegations in the original complaint, Plaintiffs cannot establish Article

 5   III standing for declaratory and injunctive relief against all Defendants as a matter of law.

 6         As a resident of Texas, Charleston has, at most, a generalized interest or grievance regarding the

 7   application or enforcement of the challenged provisions in Nevada.              That generalized interest or

 8   grievance cannot establish Article III standing for declaratory and injunctive relief against all

 9   Defendants as a matter of law. Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208, 220

10   (1974); Warth v. Seldin, 422 U.S. 490, 499 (1975); City of Los Angeles v. Lyons, 461 U.S. 95, 111

11   (1983).

12         Furthermore, Charleston’s allegations of past injuries in the original complaint cannot establish

13   Article III standing for declaratory and injunctive relief against all Defendants as a matter of law. Steel

14   Co. v. Citizens for a Better Env’t, 523 U.S. 83, 109 (1998); O’Shea v. Littleton, 414 U.S. 488, 496-97

15   (1974). As stated by the Supreme Court, “[t]he emotional consequences of a prior act simply are not a

16   sufficient basis for an injunction absent a real and immediate threat of future injury by the defendant.”

17   City of Los Angeles v. Lyons, 461 U.S. 95, 107 n.8 (1983).

18         Finally, because Charleston did not sue the proper local officials in the counties that license and

19   regulate legal brothels at the time of filing the original complaint, she did not name the proper party-

20   defendants when she filed the original complaint, and she lacked Article III standing to bring claims for

21   declaratory and injunctive relief against all Defendants as a matter of law. As stated by the Supreme

22   Court, “Art. III still requires that a federal court act only to redress injury that fairly can be traced to the

23   challenged action of the defendant, and not injury that results from the independent action of some third

24   party not before the court.” Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41-42 (1976).


                                                           -3-
          Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 4 of 11



 1         For all these reasons, Charleston lacked Article III standing to bring claims for declaratory and

 2   injunctive relief against all Defendants when she filed the original complaint. As a result, Plaintiffs’

 3   claims for declaratory and injunctive relief against all Defendants must be dismissed for lack of subject-

 4   matter jurisdiction under FRCP 12(b)(1) and 12(h)(3).

 5         C. Plaintiffs’ claims for declaratory, injunctive and monetary relief against the State and
        Legislature and Plaintiffs’ claims for monetary relief against the Governor must be dismissed
 6      under FRCP 12(b)(1) and 12(h)(3) because those claims are not within the subject-matter
        jurisdiction of the Court under the Eleventh Amendment.
 7

 8         Plaintiffs argue that the Legislature cannot claim Eleventh Amendment immunity under Ex parte

 9   Young, 209 U.S. 123, 155-56 (1908). That case, however, allows declaratory and injunctive relief

10   against state officials, not against state agencies like the Legislature. Romano v. Bible, 169 F.3d 1182,

11   1185-86 (9th Cir. 1999); Austin v. State Indus. Ins. Sys., 939 F.2d 676, 677 (9th Cir. 1991).

12   Additionally, Ex parte Young does not allow actions for monetary relief against state officials acting in

13   their official capacity. Id. Finally, despite Plaintiffs’ arguments to the contrary, the fact that the

14   Legislature has voluntarily moved to intervene in other federal cases is not relevant to this case and does

15   not constitute a waiver of Eleventh Amendment immunity in this case. Consequently, Plaintiffs’ claims

16   for declaratory, injunctive and monetary relief against the State and the Legislature and Plaintiffs’

17   claims for monetary relief against the Governor are not within the subject-matter jurisdiction of the

18   Court under the Eleventh Amendment and must be dismissed for lack of subject-matter jurisdiction

19   under FRCP 12(b)(1) and 12(h)(3).

20        D. Plaintiffs’ claims for declaratory, injunctive and monetary relief against the State and
        Legislature and Plaintiffs’ claims for monetary relief against the Governor must be dismissed
21      under FRCP 12(b)(6) because Plaintiffs cannot obtain such relief under 42 U.S.C. § 1983 as a
        matter of law.
22

23         Plaintiffs fail to address this argument in their opposition.     For the same reasons discussed

24   previously, Ex parte Young does not allow claims for declaratory, injunctive and monetary relief against


                                                         -4-
          Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 5 of 11



 1   the State and Legislature under 42 U.S.C. § 1983 as a matter of law. Will v. Mich. Dep’t State Police,

 2   491 U.S. 58, 62-71 (1989). In addition, Ex parte Young does not allow claims for monetary relief

 3   against state officials acting in their official capacity under section 1983 as a matter of law. Will, 491

 4   U.S. at 71 & n.10. Therefore, Plaintiffs’ claims for declaratory, injunctive and monetary relief against

 5   the State and Legislature and Plaintiffs’ claims for monetary relief against the Governor must be

 6   dismissed under FRCP 12(b)(6) because Plaintiffs cannot obtain such relief under 42 U.S.C. § 1983 as a

 7   matter of law.

 8        E. Plaintiffs’ claims for declaratory, injunctive and monetary relief against the Legislature
        and Governor must be dismissed under FRCP 12(b)(6) because those claims are barred by
 9      absolute legislative immunity under 42 U.S.C. § 1983 as a matter of law.

10         Plaintiffs fail to address this argument in their opposition.        Based on absolute legislative

11   immunity, a plaintiff cannot bring a section 1983 claim against a state legislature or its committees or

12   members for enacting state laws or for failing to amend or repeal state laws, even if the state laws violate

13   the Federal Constitution. Supreme Ct. of Va. v. Consumers Union, 446 U.S. 719, 731-34 (1980).

14   Absolute legislative immunity also protects a state’s governor when the governor is performing acts that

15   fall within the sphere of legitimate legislative activity. Baraka v. McGreevey, 481 F.3d 187, 196 (3d

16   Cir. 2007). Therefore, Plaintiffs’ claims for declaratory, injunctive and monetary relief against the

17   Legislature and Governor must be dismissed under FRCP 12(b)(6) because those claims are barred by

18   absolute legislative immunity under 42 U.S.C. § 1983 as a matter of law.

19         F. Plaintiffs’ claims for declaratory, injunctive and monetary relief against the Legislature
        and Governor must be dismissed under FRCP 12(b)(6) because those claims are time-barred as
20      a matter of law under the statute of limitations applicable to 42 U.S.C. § 1983.

21         In Nevada, the section 1983 statute of limitations is two years. Perez v. Seevers, 869 F.2d 425,

22   426 (9th Cir. 1989); Chachas v. City of Ely, 615 F.Supp.2d 1193, 1202-03 (D. Nev. 2009). The section

23   1983 statute of limitations applies to both legal claims for monetary relief and equitable claims for

24   declaratory and injunctive relief. Levald, Inc. v. City of Palm Desert, 998 F.2d 680, 688 (9th Cir. 1993).


                                                         -5-
          Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 6 of 11



 1   With regard to the Legislature and Governor, Plaintiffs have not alleged any operative governmental

 2   action or decision within the section 1983 two-year statute of limitations. Accordingly, Plaintiffs’

 3   claims for declaratory, injunctive and monetary relief against the Legislature and Governor must be

 4   dismissed under FRCP 12(b)(6) because those claims are time-barred as a matter of law under the statute

 5   of limitations applicable to 42 U.S.C. § 1983.

 6         G. Plaintiffs’ claims for declaratory and injunctive relief against the Governor must be
        dismissed under FRCP 12(b)(6) because the Governor is not charged with enforcing the
 7      challenged provisions of state and local law and is therefore not a proper party-defendant
        under 42 U.S.C. § 1983 as a matter of law.
 8

 9         Ex parte Young allows declaratory and injunctive relief against state officials acting in their

10   official capacities to enjoin their enforcement of allegedly unconstitutional laws. Ex parte Young, 209

11   U.S. 123, 155-56 (1908); L.A. Branch NAACP v. L.A. Unified Sch. Dist., 714 F.2d 946, 952 (9th Cir.

12   1983). However, such state officials are proper party-defendants only if they bear some connection to

13   the enforcement of the challenged laws. Long v. Van de Kamp, 961 F.2d 151, 152 (9th Cir. 1992); S.

14   Pac. Transp. Co. v. Brown, 651 F.2d 613, 615 (9th Cir. 1980).

15         The Governor is not charged with enforcing the challenged provisions of state law that give

16   certain Nevada counties the local option to license and regulate legal brothels, and the Governor is not

17   charged with enforcing the county ordinances which implement that state law and actually license and

18   regulate legal brothels. The power to enforce the challenged provisions of state and local law belongs

19   exclusively to the proper local officials in the counties that license and regulate legal brothels. See

20   Kuban v. McGimsey, 605 P.2d 623, 625 (Nev. 1980). Consequently, because Plaintiffs did not sue the

21   proper local officials in the counties that license and regulate legal brothels, they did not name the

22   proper party-defendants to bring their claims for declaratory and injunctive relief.      Accordingly,

23   Plaintiffs’ claims for declaratory and injunctive relief against the Governor must be dismissed under

24   FRCP 12(b)(6) because the Governor is not charged with enforcing the challenged provisions of state


                                                       -6-
          Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 7 of 11



 1   and local law and is therefore not a proper party-defendant under 42 U.S.C. § 1983 as a matter of law.

 2         H. Plaintiffs’ claims for declaratory, injunctive and monetary relief must be dismissed
        under FRCP 12(b)(7) as a matter of law because Plaintiffs have failed to join all necessary and
 3      indispensable party-defendants under FRCP 19.

 4         Plaintiffs are asking for: (1) a declaratory judgment that the local ordinances of the Nevada

 5   counties that license and regulate legal brothels are preempted by federal criminal laws; and

 6   (2) injunctive relief prohibiting those Nevada counties from implementing or enforcing their own local

 7   ordinances. (ECF No. 12 at 39.) However, it is well established that “[a] public entity has an interest in

 8   a lawsuit that could result in the invalidation or modification of one of its ordinances, rules, regulations,

 9   or practices.” E.E.O.C. v. Peabody W. Coal Co., 610 F.3d 1070, 1082 (9th Cir. 2010). Because

10   Plaintiffs are seeking relief that would directly and adversely affect the interests of the Nevada counties

11   in the validity of their own local ordinances, those Nevada counties are necessary and indispensable

12   parties that are needed for a just adjudication of this litigation because they have material interests in the

13   subject matter of this litigation. As such, those Nevada counties are entitled by due process principles to

14   proper notice of this litigation and an opportunity to protect their interests.

15         Furthermore, the Legislature and Governor cannot adequately represent and protect the interests of

16   those Nevada counties in the validity of their own local ordinances. The Legislature and Governor are

17   not charged with enforcing the challenged provisions of state and local law, and they do not license and

18   regulate legal brothels. The power to enforce the challenged provisions of state and local law and

19   license and regulate legal brothels belongs exclusively to the proper local officials in the counties that

20   license and regulate legal brothels.      See Kuban v. McGimsey, 605 P.2d 623, 625 (Nev. 1980).

21   Therefore, because the Legislature and Governor are not the proper party-defendants to represent and

22   protect the interests of those Nevada counties in the validity of their own local ordinances, Plaintiffs’

23   claims for declaratory, injunctive and monetary relief must be dismissed under FRCP 12(b)(7) as a

24   matter of law because Plaintiffs have failed to join all necessary and indispensable party-defendants


                                                           -7-
          Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 8 of 11



 1   under FRCP 19.

 2         I. Plaintiffs’ claims for declaratory, injunctive and monetary relief against all Defendants
        must be dismissed under FRCP 12(b)(6) as a matter of law because the federal criminal laws do
 3      not preempt the challenged provisions of state and local law with regard to the licensing and
        regulation of legal brothels.
 4

 5         Plaintiffs claim preemption based on federal criminal laws, including the Mann Act. On their

 6   face, the federal criminal laws that form the basis of Plaintiffs’ preemption claims do not prohibit the act

 7   of prostitution. 18 U.S.C. § 1591(a); 18 U.S.C. § 2422(a); 22 U.S.C. §§ 7101-7114. Rather, the federal

 8   criminal laws prohibit a person from engaging in certain unlawful conduct which involves travel or

 9   other acts in or affecting interstate or foreign commerce and which relates to illegal prostitution or sex

10   trafficking. Id.

11         Furthermore, Congress did not intend for the federal criminal laws to prohibit the act of

12   prostitution or the operation of a house of prostitution occurring wholly within a single state. Twitchell

13   v. United States, 313 F.2d 425, 428-29 (9th Cir. 1963), vacated in part on other grounds by Rogers v.

14   United States, 376 U.S. 188 (1964); United States v. McConney, 329 F.2d 467, 468-69 (2d Cir. 1964);

15   McGuire v. United States, 152 F.2d 577, 579-80 (8th Cir. 1945). As explained by the Ninth Circuit:

16            Neither prostitution nor maintaining or conspiring to maintain a house of
           prostitution is a federal offense. It is not the business of federal prosecutors to prosecute
17         for state offenses, or of federal courts to entertain such prosecutions. And we think that
           federal courts must be on guard against attempts to convert what are essentially offenses
18         against state laws into federal crimes via the conspiracy route. That appears to us to be what
           happened here.
19
              There is a mass of evidence from which a jury might find that Twitchell, who was sheriff
20         of Snohomish County, conspired with various madams (Ashen, Rogers, Conklin) either
           separately or together, to operate one or more houses of prostitution in Snohomish County,
21         Washington, in or near the City of Everett. According to this evidence, Twitchell’s part
           was, in return for payoffs, to tolerate the operations and assure them a monopoly. But such
22         a conspiracy is not a federal offense. The federal offense is, speaking generally,
           interstate transportation or inducement of transportation of women for purposes of
23         prostitution, and the question we must decide is whether the evidence shows, in relation to
           Twitchell, participation in a conspiracy to commit such an offense.
24
              ***

                                                         -8-
          Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 9 of 11



 1
                Cases involving conspiracies to commit other federal offenses are not, in our judgment,
 2           particularly helpful. This is because of the peculiar nature of offenses under the Mann
             Act. It is not a violation of that Act to employ, in a house of prostitution, women who
 3           have come from other states of their own accord, even if their purpose in coming was
             to indulge in prostitution. Thus proof, of which there is a circumstantial modicum in this
 4           case, that Twitchell knew that some of the girls in the houses that he was protecting came
             from out of state, is not enough.
 5

 6   Twitchell, 313 F.2d at 428-29 (citations omitted and emphasis added).

 7           Thus, because the federal criminal laws do not prohibit the act of prostitution or the operation of a

 8   house of prostitution occurring wholly within a single state, there is nothing in the challenged provisions

 9   of state and local law providing for the licensing and regulation of legal brothels that directly conflicts

10   with the federal criminal laws.        Instead, the challenged provisions of state and local law can

11   constitutionally coexist with the federal criminal laws.

12           Specifically, the challenged provisions do not exempt any illegal activity from prosecution under

13   federal law, and the challenged provisions do not purport to make legal any conduct prohibited by

14   federal law. Indeed, because the federal criminal laws do not prohibit the act of prostitution or the

15   operation of a house of prostitution occurring wholly within a single state, the challenged provisions do

16   not conflict with the federal criminal laws in any way at all. As a result, the challenged provisions

17   establish a state and local regulatory scheme that limits state prosecution for certain acts of prostitution

18   occurring wholly within Nevada but does not limit enforcement of the federal criminal laws in any way

19   at all. Because this state and local regulatory scheme does not implicate federal supremacy concerns,

20   the challenged provisions of state and local law can constitutionally coexist with the federal criminal

21   laws.

22           Accordingly, Plaintiffs cannot clearly show a conflict between the challenged provisions of state

23   and local law and the federal criminal laws that is strong enough to overcome the presumption that the

24   state and local regulatory scheme can constitutionally coexist with the federal regulatory scheme.


                                                           -9-
         Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 10 of 11



 1   Therefore, Plaintiffs’ claims for declaratory, injunctive and monetary relief against all Defendants must

 2   be dismissed under FRCP 12(b)(6) as a matter of law because the federal criminal laws do not preempt

 3   the challenged provisions of state and local law with regard to the licensing and regulation of legal

 4   brothels in Nevada.

 5                                               CONCLUSION

 6         Based upon the foregoing, the Legislature respectfully asks the Court to: (1) grant the

 7   Legislature’s motion to dismiss, as a matter of law, all claims in Plaintiffs’ first amended complaint

 8   against all Defendants under FRCP 12(b)(1), 12(b)(6), 12(b)(7) and 12(h)(3); and (2) enter judgment in

 9   favor of all Defendants accordingly.

10         DATED:      This   28th   day of May, 2019.

11                     Respectfully submitted,

12                     BRENDA J. ERDOES
                       Legislative Counsel
13
                 By: /s/ Kevin C. Powers
14                   KEVIN C. POWERS
                     Chief Litigation Counsel
15                   Nevada Bar No. 6781
                     NEVADA LEGISLATIVE COUNSEL BUREAU, LEGAL DIVISION
16                   401 S. Carson Street
                     Carson City, Nevada 89701
17                   Tel: (775) 684-6830; Fax: (775) 684-6761
                     kpowers@lcb.state.nv.us
18                   Attorneys for Nevada Legislature

19

20

21

22

23

24


                                                         -10-
         Case 3:19-cv-00107-MMD-WGC Document 41 Filed 05/28/19 Page 11 of 11



 1                                        CERTIFICATE OF SERVICE

 2         I hereby certify that I am an employee of the Nevada Legislative Counsel Bureau, Legal Division,

 3   and that on the   28th    day of May, 2019, pursuant to FRCP 5(b) and Local Rule Part IC, I filed and

 4   served a true and correct copy of Defendant Nevada Legislature’s Reply in Support of Motion to

 5   Dismiss Plaintiffs’ First Amended Complaint, by using the Court’s CM/ECF system for electronic

 6   service directed to the following:

 7   JASON D. GUINASSO, ESQ.                                 AARON D. FORD, ESQ.
     HUTCHISON & STEFFEN, PLLC                               Attorney General
 8   500 Damonte Ranch Pkwy. Ste. 980                        GREGORY L. ZUNINO, ESQ.
     Reno, NV 89521                                          Deputy Solicitor General
 9   jguinasso@hutchlegal.com                                OFFICE OF THE ATTORNEY GENERAL
     Attorneys for Plaintiffs                                100 N. Carson St.
10                                                           Carson City, NV 8970l
                                                             GZunino@ag.nv.gov
11                                                           Attorneys for Defendants State of Nevada and
                                                             Steve Sisolak, in his capacity as Governor of
12                                                           the State of Nevada

13   GUS W. FLANGAS, ESQ.
     JESSICA K. PETERSON, ESQ.
14   FLANGAS DALACAS LAW GROUP
     3275 S. Jones Blvd. Ste. 105
15   Las Vegas, NV 89146
     gwf@fdlawlv.com
16   jkp@fdlawlv.com
     Attorneys for Proposed Defendants-Interveners
17   Cash Processing Services, Inc. and Lance Gilman

18

19         /s/ Kevin C. Powers
           An Employee of the Legislative Counsel Bureau
20

21

22

23

24


                                                      -11-
